Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 30, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147171                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 147171
                                                                   COA: 308868
                                                                   Wayne CC: 11-008924-FJ
  MENDO ROMAN LOVE,
          Defendant-Appellant.

  _________________________________________/

         By order of November 6, 2013, the application for leave to appeal the April 25,
  2013 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Eliason (Docket No. 147428). On order of the Court, the case having been
  decided on July 8, 2014, sub nom People v Carp, 496 Mich. 440 (2014), the application is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 30, 2014
           h1215
                                                                              Clerk